


110 HRES 1058 IH: Supporting the designation of Destination

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1058
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Ross submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the designation of Destination
		  ImagiNation Week.
	
	
		Whereas the Board of Trustees of Destination ImagiNation
			 has declared the week beginning on May 19, 2008 as Destination ImagiNation
			 Week;
		Whereas the future of our national workforce depends on
			 developing students with strong skills in creative and critical thinking,
			 teamwork, time management, and problem solving;
		Whereas Destination ImagiNation is a community-based,
			 school-friendly program dedicated to promoting these critical life
			 skills;
		Whereas Destination ImagiNation gives children a place to
			 learn how to apply their individual knowledge and skills to solve challenges as
			 they work cooperatively within a team, pushing the limits of their
			 imaginations;
		Whereas the vision of Destination ImagiNation is to
			 provide a positive and friendly environment for participants to explore their
			 own unlimited creativity and to take creative risks in competition with
			 themselves, rather than with others;
		Whereas Destination ImagiNation was developed by parents,
			 teachers, team managers (people who coach teams), appraisers (people who
			 evaluate team solutions), regional directors, affiliate directors, and others
			 who have the desire to help create the best possible, creative, problem-solving
			 program for teams of up to 7 students;
		Whereas Destination ImagiNation offers a wide range of
			 challenges for participants including programs that focus on the performing and
			 visual arts, geography, and writing;
		Whereas each challenge offers students the chance to
			 develop group projects that rely upon creativity to make the subject matter
			 come to life;
		Whereas this year marks the 25th anniversary of
			 Destination ImagiNation’s problem solving programs;
		Whereas Destination ImagiNation has operated as a
			 nonprofit volunteer driven organization providing some 5,000,000 students with
			 the skills needed to be successful;
		Whereas Destination ImagiNation is the world’s largest
			 creativity, teamwork and problem solving program with approximately 250,000
			 participants and 35,000 volunteers from 50 States and over 40 countries;
		Whereas in approximately 150,000 students in the United
			 States ages 4 to 20 will participate in Statewide competitions this spring;
			 and
		Whereas 18,000 people from around the world will gather at
			 the University of Tennessee to celebrate the Annual Global Finals Competition
			 from May 21–24: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Destination ImagiNation Week.
		
